BUFFINGTON, Circuit Judge.
In the court below the taxpayer, McKeesport Tin Plate Company, brought suit against the Collector of Internal Revenue to recover back taxes alleged to have been unlawfully assessed. By written stipulation, trial by jury was waived and the case was heard by the judge, who found in favor of defendant. On entry of judgment, the taxpayer took this appeal. Such judgment is as conclusive as the verdict of a jury, and a review thereof on the taxpayer’s appeal is restricted to what was reviewable on a judgment -entered on a verdict. The findings of fact and the conclusions of law are set forth at great length in the opinion and findings of the trial judge. On a motion for a new trial, additional briefs were filed and a reargument had. Indeed, the case has had most thorough consideration. An independent study thereof by the members of this court satisfies each of us that no error has been committed, and as a further opinion would be but a studied effort to clothe in different language what has been said by the court below, we limit ourselves to affirming the judgment on Judge Gibson’s opinion, (D. C.) 4 F. Supp. 245, and also the judgment entered in No. 5439, which was a suit brought by the taxpayer against the United States.